DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/4/21 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
DeVries (US 9333698) was relied upon as a teaching that it is known an annular device that sits between a faucet and a support surface can be fixed to the faucet member through an interior surface of the annular device. Applicant has argued that DeVries doesn’t teach this because DeVries’s annular device (20) is comprised of two pieces (58 and 60) which Applicant alleges can’t individually read on all requirements of claim 15. This argument is not persuasive as DeVries was only relied upon as a teaching that it is known an annular device installed beneath a faucet can engage with the faucet in a variety of ways including that claimed.
Furthermore the annular device of DeVries which was cited is reference 20 which comprises both 58 and 60. As such arguments regarding the ability of different portions of DeVries to fully satisfy the claim language individually are not persuasive. 

In response to applicant's argument that DeVries is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
In this case, DeVries is an annular device that sits between the faucet body and a support surface, that it is formed from more than one piece does not make it non-analogous. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16, 20-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0271238 (Reeder) in view of US 5,586,573 (Nortier) and US 9,333,698 (DeVries).
Regarding claim 15, Reeder discloses a plumbing fixture comprising:
	a faucet body (Fig. 2) configured to removably couple to a support structure (13), the faucet body comprising a proximal end and a distal end (14), the distal end comprising a water outlet; and
	a first interchangeable annular device (22/39) configured to removably couple to the proximal end of the faucet body, wherein the annular device comprises:
	an interior surface defining an opening in the first annular device, wherein the first annular device is configured such that, when the first annular device is coupled to the proximal end of the faucet body, a fluid conduit of the plumbing fixture assembly passes from an interior space of the faucet body through the opening of the first annular device; and
	an exterior surface, wherein the first annular device is configured such that, when the first annular device is coupled to the proximal end of the faucet body and the faucet body is coupled to the support structure, the exterior surface is exposed to an exterior environment of the plumbing fixture assembly such that it is visible to a user of the plumbing fixture assembly, and
	wherein the proximal end of the faucet body comprises a neck portion that is narrower than a middle portion of the faucet body, wherein the middle portion is between the proximal end and the distal end, and wherein the neck portion is configured to be inserted inside the opening of the first annular device, and a bottom surface of the proximal end is in contact with a top surface of the first annular device (Fig. 1). 

    PNG
    media_image1.png
    477
    503
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    425
    575
    media_image2.png
    Greyscale

	However Reeder is silent on how the faucet body is supported by or connected to the support surface and does not any interaction/physical contact between the neck and the annular device.
	Nortier teaches a plumbing fixture assembly comprising a faucet body (12) comprising a distal (22) and proximal (52) end. The bottommost surface of the proximal end of the faucet body is in contact with the support surface (10) upon installation of the faucet body.
	It is old and well known in the art of faucet assemblies to support the faucet body with the sink body, as evidenced by Nortier, as the sink body provides a large and stable contact surface capable of securing the faucet and resisting any forces imparted on/by the faucet during use.
	DeVries teaches a faucet comprising a body (14) that installs on top of an annular device (20). DeVries teaches that the faucet body may only make physical contact the top of the annular device or it may make physical contact with both the top surface and the inner wall of the annular device (C4 L59-65).
	It would have been obvious to one of ordinary skill in the art to have the neck portion of the faucet body to make physical contact with the annular device, as taught by DeVries, to 

	Regarding claim 16, Reeder states that when assembled an external surface of the middle portion of the faucet body aligns with an external surface of the first annular device (Fig. 1).

	Regarding claims 20-21, Reeder states that the interior and exterior surface of the first annular device are circular (special case of an ellipse) shaped (Fig. 2).

	Regarding claim 22, Reeder states that the annular device comprises a plastic (Para. 0122).

	Regarding claim 24, Reeder states that the faucet body is coupled to the annular device in a removable manner and as such is configured to be coupled to two or more interchangeable devices (Fig. 2, Para. 0121, 0135).

	Regarding claim 25, Reeder states that when the first annular device (22/39) is coupled to the proximal end of the faucet body, a vertical sidewall of the proximal end of the faucet body aligns with a vertical sidewall of the first annular device (Fig. 1).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Reeder in view of Nortier and DeVries as applied to claim 15 above, and further in view of US 8,162,236 (Rodenbeck).
Regarding claims 17-18, Reeder states that the annular device may be located beneath other components such as handles (Para. 0121) but does not disclose the inclusion of a plurality of annular devices.
	Rodenbeck teaches a residential faucet system comprising a plurality of annular devices (220B) configured to couple faucets (224A/B) and associated components such as handles (22A-C).
	It would have been obvious to one of ordinary skill in the art to utilize additional annular devices to couple associated faucet components to the support surface, as taught by Rodenbeck, so that all the components can be installed in the same manner and at the same height/location without requiring the expense/difficulty of individual types of connectors/supports.

	Regarding claim 19, the plurality of annular devices (220B) as taught by Rodenbeck are identical.

Claim 23 is rejected in the alternate under 35 U.S.C. 103 as being unpatentable over Reeder in view of Nortier and DeVries as applied to claim 15 above, and further in view of US 2010/0125946 (Meisner).
	Regarding claim 23, Reeder does not discuss the appearance of the exterior surface of the faucet assembly including the annular device.
	Meisner teaches a faucet assembly (10) having a body with a chrome or other polished finish (Para. 0028).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577.  The examiner can normally be reached on Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754